
	

114 HR 2857 : To facilitate the addition of park administration at the Coltsville National Historical Park, and for other purposes.
U.S. House of Representatives
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2857
		IN THE SENATE OF THE UNITED STATES
		April 4, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To facilitate the addition of park administration at the Coltsville National Historical Park, and
			 for other purposes.
	
	
 1.Amendment to Coltsville National Historical Park donation siteSection 3032(b) of Public Law 113–291 (16 U.S.C. 410qqq) is amended— (1)in paragraph (2)(B), by striking East Armory and inserting Colt Armory Complex; and
 (2)by adding at the end the following:  (4)Additional administrative conditionsNo non-Federal property may be included in the park without the written consent of the owner. The establishment of the park or the management of the park shall not be construed to create buffer zones outside of the park. That activities or uses can be seen, heard or detected from areas within the park shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the park..
			
	Passed the House of Representatives March 22, 2016.Karen L. Haas,Clerk.
